Mr. Justice Rigau,
with whom Mr. Justice Ramírez Bages joins, concurring.
San Juan, Puerto Rico,
The mandamus requested does not lie. As it is known, a mandamus against a public officer lies only at law when there exists a ministerial duty imposed by law. This is, when the law orders the public officer concerned to discharge a duty and gives him no discretion to decide whether or not to fulfill it. In the case at bar the law does not give that discretion to the General Supervisor of Elections of Puerto Rico. On the contrary; the law 'prohibits him from doing what petitioner requests him to do. That is why the General Supervisor of Elections acted in the correct manner.
The provision of law which provides that this Court is not merely a court of cassation but a court of appeals and that it could entertain not only questions of law but also questions of fact is invoked in one of the dissenting opinions. That provision — of great value as it is for other reasons — is not pertinent herein since the same does not grant any jurisdiction whatsoever; it only states how to exercise that jurisdiction when the court has it.
—0—
Separate opinion of
Mr. Justice Davila,
with whom Mr. Justice Ramírez Bages concurs.
San Juan, Puerto Rico, October 5,1972
The importance which a question may have for a litigant does not grant jurisdiction to a court to entertain an action if it is not established by law. To respect the law, the one which governs the conduct of individuals as well as the one *840which governs the function of a court is fundamental for the permanence of a government of law.
The Act of March 12, 1903 — 4 L.P.R.A. § 361 — does not grant authority to the Supreme Court to take cognizance of an action over which it lacks jurisdiction. That legislative provision establishes rules to decide a controversy once the Supreme Court has acquired jurisdiction pursuant to the laws which govern the function of this Court.
—0—

 It provides thus:
“The Supreme Court of Puerto Rico shall hereafter be a court of appeals and not a court of cassation. In its deliberations and decisions, in all cases, civil or criminal, said court shall not be confined to the errors in proceeding (procedure) or of law only, as they are pointed out, alleged or saved by the respective parties to the suit, or as set fourth (forth) in their briefs and exceptions, but in furtherance of justice, the court may also take cognizance of all the facts and proceedings in the case as they appear in the record, and likewise consider the merits thereof, so as to promote justice and right and to prevent injustice and delay.”